DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee [US Pub # 2007/0267266].

Regarding claims 1-8 and 12-15 : Less shows  An apparatus for regulating a torque limiter having, comprising:
a resilient member (60) configured to exert a force on one or more components of the torque limiter, wherein the force exerted by the resilient member (60) adjusts a torque limit of the torque limiter in use;
a movable abutment (32, 52) configured to contact the resilient member (60) and translatable in an axial direction to vary the force exerted by the resilient member (60);
a nut (30) rotatable about an axis and configured to contact the movable abutment (32, 52) such that a given rotational position of the nut corresponds to a given axial position of the movable abutment; and
an anti-rotation member (20, 40) configured to move between first and second positions, wherein in the first position the anti-rotation member prevents rotational movement of the nut  (30) and, in turn, prevents axial movement of the movable abutment, and in the second position the anti-rotation member does not prevent rotational movement of the nut (30) and permits rotation of the nut and, in turn, axial movement of the movable abutment to vary the force exerted by the resilient member.
an input shaft (11) rotatable about the axis.
wherein the shaft comprises a screw thread and the nut is fastened onto the screw thread (121).
wherein the movable abutment and/or the nut and/or the anti-rotation member (40) are located concentrically about the shaft (11).
wherein the anti-rotation member (20,40) is fixed against rotational movement when it occupies its first position.
wherein the anti-rotation member (20, 40)
moves axially between its first position and its second position.
wherein the nut comprises one or more notches or cavities, and the anti-rotation member (40, 20) comprises one or more members configured to engage with the one or more notches or cavities (see fig 6) when the anti- rotation member (20, 40) occupies its first position, such that rotational movement of the nut is prevented by and upon engagement of the members with the notches or cavities.
the engaging members (121, 122) of the anti-rotation member always occupy the same circumferential position when the anti-rotation member (40,20) occupies its first position, such that each notch or cavity corresponds to a set or predetermined rotational position of the nut.

a rotational input drive member (10) rotatable about the axis;
a rotational output drive member (50) co-axial with the input drive member;
one or more components through which torque is transmitted from the input drive member to the output drive member, wherein the force exerted by the resilient member adjusts a torque limit of the torque limiter in use by varying the force exerted by the resilient member (60) on the one or more components. a braking device attached to said input drive member or said output drive member and configured to restrict or prevent rotational movement of the torque limiter if the torque applied by said input drive member exceeds a given or predetermined amount.
 wherein the coupling member (122, 123) is movable between a first position and a second position, wherein in the first position the coupling member couples the input drive member (10) and the output drive member (50) to transfer torque between the input drive member and the output drive member, and in the second position the coupling member (121, 122) is decoupled from one or other of the input drive member (10) and the output drive member (50), so as to prevent torque being transferred between the input drive member and the output drive member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee [US Pub # 2007/0267266] in view of York [US Pat # 9,726,237].
Regarding claims 9-12 and 14: Lee does not explicitly show wherein the one or more notches or cavities comprise a plurality of notches or cavities spaced around a circumference of the nut.
wherein the plurality of notches or cavities comprises at least notches or cavities.
plurality of notches or cavities are spaced equally about a circumference of the nut, wherein the engaging members are tines configured to mate with any one of the notches or cavities.
a braking device attached to said input drive member or said output drive member and configured to restrict or prevent rotational movement of the torque limiter if the torque applied by said input drive member exceeds a given or predetermined amount. However York shows wherein the one or more notches or cavities (60, see fig 6) comprise a plurality of notches or cavities spaced around a circumference of the nut (30).
wherein the plurality of notches or cavities comprises at least notches or cavities.
plurality of notches or cavities are spaced equally about a circumference of the nut (30, see fig 6), wherein the engaging members (61) are tines configured to mate with any one of the notches or cavities.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the nut with notches and cavities to prevent the nut from slipping and secure nut engagement with the shaft.

    PNG
    media_image1.png
    620
    484
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    674
    478
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658